Citation Nr: 1757503	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for neurological condition, right lower extremity (claimed as neurological issues, nerve damage to right leg, right buttock and right foot) to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1965 to December 1968, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2017.  A hearing transcript is of record.  At the videoconference hearing, a 60-day abeyance period for the submission of additional evidence was granted.  38 C.F.R. § 20.709 (2017).  In September 2017, the Veteran submitted additional argument with medical evidence attached.

Also in the September 2017 statement, the Veteran indicated that he was entitled to, and requested review for, an earlier effective date for his service-connected tinnitus.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. §§ 3.150, 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claim for an earlier effective date for his service-connected tinnitus is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

Also, as an initial matter, the Board notes the Veteran has filed an October 2017 Notice of Disagreement (NOD) for the issues of entitlement to service connection for a heart condition, entitlement to service connection for peripheral neuropathy of the left lower extremity and entitlement to service connection for peripheral neuropathy of the right lower extremity.  The AOJ has yet to issue a Statement of the Case (SOC) in response to the NOD.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  The AOJ has also acknowledged the Veteran's NOD by letter in November 2017.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and a remand of the Veteran's claims is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for neurological condition, right lower extremity to include as due to herbicide agent exposure are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the July 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the appeal for the issue of entitlement to service connection for hypertension.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for entitlement to service connection for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See July 2017 Board hearing transcript.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.


REMAND

At the July 2017 Board hearing, the Veteran's representative presented the argument that the Veteran's service-connected tinnitus affected the Veteran's hearing loss.  In particular, he stated that the Veteran has severe tinnitus that affects him 24 hours a day, 7 days a week.  As a result, it has affected his hearing to the point where the hearing aids that he now wears are among the most expensive that VA offers.  In light of the newly advanced theory of causation, a remand is necessary to obtain a medical opinion as to whether the Veteran's service-connected tinnitus has caused or aggravated the Veteran's bilateral hearing loss.

Additionally, at the July 2017 Board hearing, the Veteran testified to the nerve damage he has experienced following his service.  The Veteran's wife also testified that within the year of the Veteran's return from Vietnam, he began to complain about his right leg and pain in his feet.  The medical records are clear that the Veteran presently suffers from neuropathy of the right lower extremity, buttock and foot.  Moreover, the record includes treatment records from Dr. S.F. for the Veteran's neuropathy.  In multiple statements, Dr. S.F. has indicated that the Veteran's peripheral neuropathy is related to his exposure to herbicide agents in service.  However, his statements are either conclusory and do not include any objective findings or rationale for the opinion, or phrased in speculative terms.  As such, a remand is necessary to obtain a medical opinion and rationale regarding the causation of the Veteran's right lower extremity neurological condition.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded VA examinations.  The claims file must be provided to the examiner for review in conjunction with the examinations.  The examiners are asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected tinnitus caused the Veteran's hearing loss or aggravated the disability.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right lower extremity neurological condition was incurred in service or manifested to a compensable degree within one year of service separation or is otherwise related thereto, to include as due to exposure to herbicide agents.  The examiner should also consider the Veteran's statements of continuity of symptomatology following his service.

A complete rationale must be provided for all opinions presented.  If any of the examiners cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


